DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 09/13/2021.  These drawings are acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “respectively” in the limitation of  identifying motion vectors (MVs) and control point motion vectors (CPMVs) for spatial MV prediction and affine motion inheritance, comparing to the specification. The claimed “identifying motion vectors (MVs) and control point motion vectors (CPMVs) for spatial MV prediction and affine motion inheritance” indicates both, meaning each of MVs and CPMVs, would be for both spatial MV prediction and affine motion inheritance, whilst identifying motion vectors (MVs) and control point motion vectors (CPMVs) for spatial MV prediction and affine motion inheritance respectively, as stated in the specification, indicates MVs are for spatial MV prediction and CPMVs are for affine motion inheritance, thereby a difference is presented. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s)1, 2, 4-8, 10-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210160533 A1 ZHANG; Kai et al. (hereafter Zhang), and further in view of US 20210120261 A1 LIM; Sung Chang et al. (hereafter Lim).
Regarding claim 1, Zhang discloses A method for video coding, comprising: identifying motion vectors (MVs) and control point motion vectors (CPMVs) for spatial MV prediction ([95]-[96], wherein MVs of PU for spatial motion vector prediction are derived) and affine motion inheritance (Fig.16, [134]-[135], [137], wherein the CPMVs of current block are used to derive inherited affine MV predictor, the affine motion inheritance).
Zhang fails to disclose converting the MVs and the CPMVs into mantissa-exponent representations in a mantissa-exponent format; and storing mantissa-exponent representations of the MVs and the CPMVs in a memory.
However, Lim teaches converting the MVs and the CPMVs into mantissa-exponent representations in a mantissa-exponent format ([15], [464]-[466], wherein all the information or value of motion vector including MVs and CPMVs are converted to floating point format); and storing mantissa-exponent representations of the MVs and the CPMVs in a memory ([137], [470], wherein the control position vector is CPMV ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method for video coding disclosed by Zhang to include the teaching in the same field of endeavor of Lim, in order to provide an image encoding/decoding method and apparatus capable of improving compression efficiency, as identified by Lim.
Regarding claims 2, 8, 14, Zhang discloses The method of claim 1, further comprising: identifying MVs used for history-based motion vector prediction (HMVP) and converting the MVs used for HMVP into mantissa-exponent representations in the mantissa-exponent format; and storing mantissa-exponent representations of the MVs used for HMVP in the memory ([219]).
Regarding claims 4, 10, 16, Zhang discloses The method of claim 1, further comprising: identifying a selected subset of the MVs and the CPMVs located in a top coding tree unit (CTU) row ([109]); Lim teaches converting the MVs and the CPMVs in the subset into mantissa-exponent representations in the mantissa-exponent format ([15], [464]-[466]); and identifying the rest of the MVs and the CPMVs and storing the rest of the MVs and the CPMVs in the memory without conversion ([384]-[385]).
Regarding claims 5, 11, 17, Zhang discloses The method of claim 1, further comprising: identifying a selected subset of the MVs and the CPMVs located in a top CTU row ([109]); Lim teaches converting the MVs and the CPMVs in the subset into first mantissa-exponent representations in a first mantissa-exponent format; and converting the rest of the MVs and the CPMVs into second mantissa-exponent representations in a second mantissa-exponent format ([386]).
Regarding claims 6, 12, 18, Lim teaches The method of claim 5, wherein the first mantissa-exponent format has a more aggressive compression ratio than the second mantissa-exponent format ([385]).
Regarding claims 7, 13, see the rejection for claim 1.
Claim(s) 3, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Lim, and further in view of US 20210352309 A1 LIU; Hongbin et al. (hereafter Liu).
Regarding claims 3, 9, 15, Liu teaches The method of claim 1, further comprising: identifying MVs used for HMVP and storing the MVs used for HMVP into the memory without conversion ([368]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having all the references Zhang, Lim and Liu before him/her, to modify the method for video coding disclosed by Zhang to include the teaching in the same field of endeavor of Lim and Liu, in order to provide an image encoding/decoding method and apparatus capable of improving compression efficiency, as identified by Lim and reduce computational complexity, as identified by Liu.

Conclusion
The prior art is considered pertinent to applicant's disclosure , but not relied upon: US 20210243436 A1, US 20210120265 A1, US 20210235100 A1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/              Primary Examiner, Art Unit 2487